DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted August 30, 2022. Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on August 30, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-24, 27, and 28 are currently pending.

Response to Arguments
2.	Applicant’s arguments have been carefully considered, but are moot in  view of the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 12-14, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over European Publication No. EP 2,557,882 (hereinafter “Lüert”), in view of either U.S. Publication No. 2016/0330761 (hereinafter “Svedman”) or U.S. Publication No. 2017/0208615 (hereinafter “Zhang”).

Regarding claims 1 and 13: Lüert discloses a method performed by a base station in connection with communicating with user equipment (UE) for a cell, the method comprising: 
sending a request message from the base station to the UE on a downlink channel (See, e.g., [0023]-[0029]; an eNB sends DL traffic that is recognized as bidirectional; note acknowledge-based traffic comprises request(s) requiring responses); 
making, by the base station, a gratuitous grant, to the UE, of resources on the uplink channel for the UE to transmit a response message on the uplink channel, wherein the response message is responsive to the request message and wherein the gratuitous grant is made without waiting for a request from the UE for a grant of resources on the uplink channel for the UE to transmit the response message on the uplink channel (See, e.g., [0023]-[0029]; the eNB proactively schedules a grant for an expected UL response); and 
receiving, by the base station, the response message transmitted by the UE on the uplink channel in response to the gratuitous grant (See, e.g., [0023]-[0029]; the terminal device sends UL traffic using the allocated resources); wherein the request message and the response message comprise signaling for the cell (See, e.g. [0004] and [0021]).
Lüert teaches sending the grant “without the base station having received a scheduling request from the UE,” but does not explicitly state the feature “wherein the gratuitous grant is made after an amount of time sufficient for the UE to be ready to send the response message has elapsed.” To the extent this feature is not inherent to Lüert, it is nevertheless taught by Svedman (See, e.g., [0052]-[0057]; note delay functionality). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Svedman, such as the delay functionality, within the system of Lüert, in order to provide sufficient time for grant reception, decoding and communication preparation.
Alternatively, the said feature is taught by Zhang (See, e.g., [0030]-[0039]; note the grant assignment in a particular time period; and/or when the TCP window utilization rate is greater than the utilization threshold; note also the resource granting in anticipation of expected signaling). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Zhang, such as the grant and/or signaling functionality, within the system of Lüert, in order to reduce signaling overhead.
The rationale set forth above regarding the method of claim 1 is applicable to the base station of claim 13.
Regarding claims 2 and 14: Lüert modified by Svedman or Zhang further teaches wherein the request message comprises a downlink Long-Term Evolution (LTE) message that comprises a request to which the UE is expected to send an uplink LTE message that includes a response to the request (See, e.g., Lüert [0021]; also Zhang [0031]). The modification set forth above reading claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the base station of claim 14. 

Regarding claims 12 and 24: : Lüert modified by Svedman or Zhang further teaches wherein the request message comprises a request message transmitted on at least one of a Long Term Evolution (LTE) Signal Radio Bearer (SRB) and an LTE Downlink Common Control Channel (DL-CCCH) (See, e.g., Lüert [0022]; also Svedman [0007]). The modification set forth above reading claim 1 is applicable to claim 12.
The rationale set forth above regarding the method of claim 12 is applicable to the base station of claim 24. 

8.	Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lüert, in view of Svedman or Zhang, and in further view of U.S. Publication No. 2016/0066276 (hereinafter “Su”).

Regarding claims 9 and 21: Lüert modified by Svedman or Zhang substantially teaches the method as set forth above regarding claim 1, but does not explicitly state wherein making, by the base station, the gratuitous grant, to the UE, of the resources on the uplink channel for the UE to transmit the response message on the uplink channel comprises: sending a LTE DCI0 message to the UE. However, Su teaches sending UL grants in a DCI0 message (See, e.g., [0260]. See also [0167]; note unsolicited UL grant functionality.). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Su, such as the grant/messaging functionality, within the system of Lüert modified by Svedman or Zhang, in order to transmit the proactive grants.
The rationale set forth above regarding the method of claim 9 is applicable to the base station of claim 21. 

9.	Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lüert, in view of Svedman or Zhang, and in further view of U.S. Publication No. 2011/0009116 (hereinafter “Moberg”).

Regarding claims 10 and 22: Lüert modified by Svedman or Zhang further teaches scheduling resources for at least one of the following: transmitting the gratuitous grant to the UE; and transmitting the response message from the UE to the base station on the uplink channel (See, e.g., Lüert [0023]-[0029].). Lüert modified by Svedman or Zhang does not explicitly state “[taking] into account any measurement gap state or discontinuous reception state of the UE.” However, Moberg teaches these features (See, e.g., [0021], [0043], and [0048].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Moberg, such as the grant consideration functionality, within the system of Lüert modified by Svedman or Zhang, in order to conserve signaling resources.
The rationale set forth above regarding the method of claim 10 is applicable to the base station of claim 22. 

10.	Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lüert, in view of Svedman or Zhang, and in further view of U.S. Publication No. 2004/0174838 (hereinafter “Sillasto”).

Regarding claims 11 and 23: Lüert modified by Svedman or Zhang may teach or imply where the request message comprises a last message in a series of back to back request messages sent to the UE (See, e.g., Cao [0123]-[0128].). To the extent this feature is not inherent to Lüert modified by Svedman or Zhang, it is nevertheless taught in Sillasto (See, e.g., [0028]-[0029].). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Sillasto, such as the signaling functionality, within the system of Lüert modified by Svedman or Zhang, in order to conserve signaling resources.
The rationale set forth above regarding the method of claim 11 is applicable to the base station of claim 23.

11.	Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lüert, in view of Svedman or Zhang, and alternatively in further view of U.S. Publication 2019/0230691 (hereinafter “Cao”).

Regarding claims 27 and 28: Lüert modified by Svedman or Zhang further teach the feature wherein the gratuitous grant is made after the base station is made after the base station is provided with feedback indicating that the entire request message was successfully received by the UE (See, e.g., Zhang [0030]-[0039]). The motivation for modification set forth above regarding claim 1 is applicable to claim 27.
Alternatively, this feature is taught by Cao (See, e.g., [0123]-[0128]; the base station allocates a grant after detection associated with HARQ processes). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Cao, such as the detection and/or signaling functionality, within the system of Lüert modified by Svedman or Zhang, in order to facilitate HARQ signaling.
The rationale set forth above regarding the method of claim 27 is applicable to the base station of claim 28.

Allowable Subject Matter
12.	Claims 3-8 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476